Case 1:19-cv-22403-RNS Document 25 Entered on FLSD Docket 08/21/2020 Page 1 of 1



                                United States District Court
                                          for the
                                Southern District of Florida

 Felicita Ramirez, Plaintiff,              )
                                           )
 v.                                        )
                                           ) Civil Action No. 19-22403-Civ-Scola
 Andrew Saul, Commissioner for             )
 Social Security Administration,           )
 Defendant.                                )

  Order Granting Plaintiff’s Unopposed Motion for Attorneys’ Fees and Costs
        This matter was referred to United States Magistrate Judge Edwin G.
 Torres for a report and recommendation on Plaintiff Felicita Ramirez’s motion for
 attorney’s fees costs under the Equal Access to Justice Act. Judge Torres has
 issued a report, recommending that the Court grant the motion and award fees in
 the requested amount of $6,475. (Rep. & Rec., ECF No. 24.) No objections have
 been filed and the time to do so has passed. Having considered Judge Torres’s
 report, the record, and the relevant legal authorities, the Court affirms and
 adopts Judge Torres’s report and recommendations (ECF No. 24), thus granting
 Ramirez’s motion (ECF No. 23). As Ramirez sets forth in her motion, she is the
 prevailing party, the Government’s position was not substantially justified, and
 the fee and cost requests are reasonable. The Court thus awards fees and costs in
 the amount of $6,475.00, to Plaintiff Felicita Ramirez, made payable directly to
 Plaintiff’s counsel, Erik W. Berger, unless Ramirez owes a federal debt.
       Done and ordered at Miami, Florida on August 21, 2020.


                                               _______________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
